                      Case 1:20-cr-00351-SHS Document 39 Filed 08/31/21 Page 1 of 1




                                                     LAW OFF I C E S OF

                                               JEFFREY LICHTMAN
                                                   11 EAST 44 T H STREET

                                                        S UITE 5 0 1

                                               N EW YO RK, NEW YO R K 10017

JEFFREY LICHTMAN                                 www .jeffreylicht man.com
                                                                                                      PH: (212) 581 - 1001
JE FF REY EINHORN
                                                                                                      FX: (212) 581-4999
JASON GOLDMAN



                                                         August 31 , 202 1

          BYECF
          Hon. Sidney H. Stein
          United States District Judge
          Southern District of New York
          500 Pearl Street
          New York, New York 10007

                    Re: United States v. Philbrick, 20 CR 351 (SHS)

          Dear Judge Stein:

                  I am writing on behalf of defendant Inigo Philbrick and with the consent of the
          government to respectfully request that the September 14, 2021 status conference in this matter
          be adjourned for 60 days. To briefly explain, we recently received extraordinarily voluminous
          discovery and are in the process of reviewing it with the defendant. The time that we seek will
          permit the defendant and counsel an opportunity to digest the material and consider any pretrial
          motions. Finally, the defendant consents to the exclusion of speedy trial time until the next
          scheduled conference.

                 Thank you for the Court' s consideration on this application; I remain available for a
          teleconference should Your Honor deem it necessary.




                                                         Jeffrey Lichtman

          cc:       All counsel (by ECF)
